ACCEPTED
                                                                                    03-15-00262-CV
                                                                                          12933141
                                                                         THIRD COURT OF APPEALS
                                                                                    AUSTIN, TEXAS
                                                                               9/27/2016 4:12:26 PM
                                                                                  JEFFREY D. KYLE
                                                                                             CLERK


                       No. 03-15-00262-CV
________________________________________________________________________
                                                            FILED IN
                                                             3rd COURT OF APPEALS

                     In the Court of Appeals
                                                                 AUSTIN, TEXAS
                                                             9/27/2016 4:12:26 PM
                 Third District of Texas — Austin              JEFFREY D. KYLE
                                                                     Clerk
________________________________________________________________________

                TEXAS ASSOCIATION OF ACUPUNCTURE
                      AND ORIENTAL MEDICINE,
                                         Appellant
                                         v.
  TEXAS BOARD OF CHIROPRACTIC EXAMINERS AND PATRICIA
  GILBERT, EXECUTIVE DIRECTOR IN HER OFFICIAL CAPACITY,
                                     Appellee
________________________________________________________________________

            On Appeal from 201st District Court, Travis County, Texas
                         Cause No. D-1-GN-14-000355
________________________________________________________________________

                     NOTICE OF CHANGE OF ADDRESS
      Please take notice of the following change of address for Craig Enoch,

Melissa Lorber, Shelby O’Brien, and the law firm of Enoch Kever PLLC, counsel

of record in this matter, effective September 27, 2016.

                       Craig T. Enoch (SBN 00000026)
                       Melissa A. Lorber (SBN 24032969)
                       Shelby O’ Brien (SBN 24037203)
                       ENOCH KEVER PLLC
                       BridgePoint Plaza
                       5918 W. Courtyard Dr., Suite 500
                       Austin, Texas 78730
                       512.615.1200 / 512.615.1198 (fax)



                                         1
      This move will not affect the email addresses or telephone numbers of the

attorneys at Enoch Kever PLLC.

      The undersigned attorney requests the Court and all attorneys of record in

this cause make the appropriate changes in their records to reflect the new contact

information and that all future correspondence, pleadings, motions, notices, and

other instruments be sent to the new address and contact information.

                                  Respectfully submitted,
                                  By: /s/ Craig T. Enoch
                                     Craig T. Enoch (SBN 00000026)
                                       cenoch@enochkever.com
                                     Melissa A. Lorber (SBN 24032969)
                                       mlorber@enochkever.com
                                     Shelby O’ Brien (SBN 24037203)
                                       sobrien@enochkever.com
                                     ENOCH KEVER PLLC
                                     5918 W. Courtyard Dr., Suite 500
                                     Austin, Texas 78730
                                     512.615.1200 / 512.615.1198 (fax)
                                  ATTORNEYS FOR TEXAS ASSOCIATION OF
                                  ACUPUNCTURE AND ORIENTAL MEDICINE
                         CERTIFICATE OF SERVICE
       I certify that on September 27, 2016 this notice of change of address was
electronically served on the following counsel of record:

Joe H. Thrash
Assistant Attorney General, Administrative Law Division
P.O. Box 12548
Austin, Texas 78711
Joe.Thrash@texasattorneygeneral.gov
Attorneys for Appellee
                                       /s/ Craig T. Enoch
                                      Craig T. Enoch

                                         2